OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, without costs, and matter remitted to Supreme Court, Albany County, with directions to remand to respondent for recomputation in accordance with Matter of American Sav. Bank v Michael (64 NY2d 397). We note that pursuant to Tax Law § 1455 (b) (2), the alternative minimum tax base should be computed by applying the statutory 3.5% rate to the account balance using the bank’s compounding and crediting practices without consideration of interest forfeited by depositors due to early withdrawal.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.